Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 1 of 26




                           EXHIBIT 21
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 2 of 26
                                                                                                         US007580388B2


    (12) United States Patent                                                           (10) Patent No.:                  US 7,580,388 B2
           Kim                                                                          (45) Date of Patent:                       Aug. 25, 2009
    (54) METHOD AND APPARATUS FOR                                                        6,473.410 B1      10/2002 Sakoda et al.
            PROVIDING ENHANCED MESSAGES ON                                               6,628,946   B1    9/2003 Wiberg et al.
            COMMON CONTROL CHANNEL IN                                                    6,684,081   B2    1/2004 Sarkkinen et al.
            WIRELESS COMMUNICATION SYSTEM                                                6,956,832   B1 * 10/2005 Muhonen et al. ............ 370,310
                                                                                         7,199,608   B1 * 4/2007 Trimberger .......       ... 326/38
    (75) Inventor: Myeong Cheol Kim, Aachen (DE)                                         7.301.926 B1 * 1 1/2007 Dietrich et al. ............. 370/338
                                                                                   2002/0041578 A1*         4/2002 Kim et al. ................... 370,335
    (73) Assignee: LG Electronics Inc., Seoul (KR)                                 2002.0128035 A1 9, 2002 Jokinen et al.
    ( c ) Notice:  Subject tO any disclaimer, the term of this                     2003/O156558 A: 8, 2003 Cromer et al. .............. 370,331
                           patent is extended or adjusted under 35                 2003/02O7696 A1* 11/2003 Willenegger et al. ........ 455,522
                           U.S.C. 154(b) by 749 days.                              2004/0224688 A1* 11/2004 Fischer .................... 455,435.1

    (21) Appl. No.: 11/065,872
    (22) Filed:            Feb.e Afav9.
                                 25, 2005                                                       FOREIGN PATENT DOCUMENTS
                                                                              RU                      2145775            2, 2000
    (65)                     Prior Publication Data
            US 2005/0266846A1               Dec. 1, 2005
                                                                               k    .
                    Related U.S. Application Data                                  cited by examiner
    (60) Provisional application No. 60/576,214, filed on Jun.
         1, 2004, provisional application No. 60/589,630, filed
                                                                               E.      family Stal
                                                                               SSiStant Examiner tis
                                                                                                             J
                                                                                                     Ompson, Jr.
            on Jul. 20, 2004.                                                 (74) Attorney, Agent, or Firm—Lee, Hong, Degerman, Kang
                       s                                                      & Waimey
    (51) Int. Cl.
            H0474/00                 (2009.01)                                (57)                           ABSTRACT
    (52) U.S. Cl. ........................... 370/329; 455/39; 455/68;
                                                                37O/341       A method and aroparatus
                                                                                            pp        for pproviding9. new configurations
                                                                                                                                9.        for
    (58) Field of Classification Search ................. 370/235,            transmitting control information between a mobile terminal
                   370/236, 232,270,276, 277,278, 282,311,                    and a network using a common control channel (CCCH)
                   370/327, 328,329, 331, 340,360, 436,438,                   logical channel/transport channel. The new configurations
                                                           370/455            enable messages to be sent that are larger than currently
         See application file for complete search history.                    allowed and the availability of the new configurations is indi
    (56)                References Cited                                      cated such that mobile terminals that do not support the new
                                                                              configurations are not impacted.
                     U.S. PATENT DOCUMENTS
           6,463,504 B1 * 10/2002 Ishibashi et al. ............ TO9,213                              65 Claims, 13 Drawing Sheets

                                                       2                                                            10




                                                             Indicate existing RACH configuration
                                                           and extended PRACH configurations (S102)

                                            SelectPRACH
                                      configuration (S104)

                                      Generate message
                                       utilizing selected
                                   PRACH configuration (S106)

                                     Adapt message size to
                                   transport block size (S108)
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 3 of 26


    U.S. Patent         Aug. 25, 2009    Sheet 1 of 13                  US 7,580,388 B2




                                      FIG 1.
                                Related Art




                                                         Core Network




                                                              ).
                                                              ~
                                                             *




                            Radio
                            NetWork
                            Subsystem
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 4 of 26


    U.S. Patent         Aug. 25, 2009     Sheet 2 of 13        US 7,580,388 B2




                                        FIG 2
                                     Related Art

                           C-plane                   U-plane

                                                                           Layer
                                                                            3
                                          Control

                                                                 Radio
                                                                bearers
           s
          O
           9




                                                                           Layer
                                                                            2



                                                                Logical
                                                               channel



                                                               Transport
                                                               channels
                                                                           Layer
                                                                            1.
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 5 of 26


    U.S. Patent           Aug. 25, 2009     Sheet 3 of 13            US 7,580,388 B2




                                          FIG 3
                                    Related Art



          Control Channel (CCH)               Broadcast Control Channel (BCCH)
                                              Paging Control Channel (PCCH)
                                              Dedicated Control Channel (DCCH)
                                              Common Control Channel (CCCH)
                                              Shared Channel Control Channel (SHCCH)



          Traffic Channel (TCH) -             Dedicated Traffic Channel (DTCH)
                                              Common Traffic Channel (CTCH)
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 6 of 26


    U.S. Patent                 Aug. 25, 2009           Sheet 4 of 13                   US 7,580,388 B2




                                              FIG. 4
                                             Related Art

                  BCCH   PCCH          DCCH      CCCH        SHCCH             CTCH         DTCH
                  -SAP   -SAP          -SAP      -SAP         -SAP             -SAP         -SAP
                                                            (TDD only)
       MAC SAPS




      Transport                                         S
      Channels    BCH    PCH      CPCH         RACH      FACH      USCH         DSCH HS-OSCH DCH
                                (FDD only)                        (TDD only)


                                              FIG. 5
                                             Related Art

                  BCCH   PCCH         DCCH       CCCH        SHCCH             CTCH        DTCH
                  -SAP   -SAP         -SAP       -SAP         -SAP             -SAP        -SAP
                                                            (TDD only)
      MAC SAPS




      Transport
      Channels    BCH    PCH,     CPCH         RACH      FACH       USCH        OSCH HS-OSCH DCH
                                (FDD only)                        (TDD only)
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 7 of 26


    U.S. Patent         Aug. 25, 2009        Sheet 5 of 13             US 7,580,388 B2




                                     FIG. (5
                                  Related Art


                                    RRC Connected Mode

                                                                CELLPCH
                                                             out of
                                                             Service




                                                                CELL FACH
                                                              out of
                                                             Service




          Release RRC       Establish RRC        Release RRC           Establish RRC
          Connection         Connection          Connection               Connection




                                Camping on a UTRAN 6 cell

                                          de Mode
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 8 of 26


    U.S. Patent             Aug. 25, 2009     Sheet 6 of 13         US 7,580,388 B2




                                    FIG 7
                                 Related Art


                     MAC header                           MAC SDU

                     UE-d
            TCTF                     C/T




                                     FIG. 8
                                 Related Art


         Data Part                          Data bits
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 9 of 26


    U.S. Patent             Aug. 25, 2009           Sheet 7 of 13            US 7,580,388 B2



                                         FIG 9
                                    Related Art

         RRC-ASN.1                   R99 part



                                                                     Encoder added
                                                                    padding (0.7 bits)
                                 Basic production               Extension X
                                                                       RRC added
                                                                        padding
         RRCPDU




                                         FIG. O.
                                    Related Art




              Adapt message size to
            transport block size (S16)
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 10 of 26


     U.S. Patent             Aug. 25, 2009     Sheet 8 of 13             US 7,580,388 B2




                                      FIG 11
                                    Related Art


                                                                       -5
                          Select transport format with 10 msec TTI      52
                            from the available transport formats
                                  supported by all PRACHs

                                                                54
                                  Calculate power margin P?
                                                               56
                    Yes               Power margin
                                    creater than 6 db 2

                                                                                   60

         Select 10 msec TT                                     Select 20 msec TT
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 11 of 26


     U.S. Patent           Aug. 25, 2009   Sheet 9 of 13      US 7,580,388 B2




             Generate message
              utilizing selected
         PRACH configuration (S106)

           Adapt message size to
         transport block size (S108)
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 12 of 26


     U.S. Patent            Aug. 25, 2009       Sheet 10 of 13             US 7,580,388 B2




                                      FIG. 13

                        Select transport format with 10 msec TTI         152
                          from the available transport formats
                           supported by all extension PRACHs

                                            V                      54
                               Calculate power margin ?

                                                                  56
                  Yes               Power margin
                                  greater than 6 db. ?

                                                                                     160

       Select 10 msec TTI                                        Select 20 msec TT
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 13 of 26


     U.S. Patent           Aug. 25, 2009       Sheet 11 of 13           US 7,580,388 B2


                                     F.G. 14

           Syntax understood
           by both legacy UE2
              and new UE2

                                                         Initial
                                                        message


           Read by new UE 2 if
          extension is indicated
            ignored by old UE                           Indicate
                                                       extension

                                                    >J-4
                Syntax
            Understood only
              by new UE2



                                     FIG 15


                                   RRC CONNECTION REOUEST


                                    RRC CONNECTION SETUP
                            (indicate available PRACH configurations)

                                RRC CONNECTION SETUP COMPLETE
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 14 of 26


     U.S. Patent        Aug. 25, 2009    Sheet 12 of 13          US 7,580,388 B2




                                   FIG 16

                 240                                       200

           N/                23S                   2O6                 255

                       Receiver         Power Management
                       RF Mode

                                                   21O                 215

                                                                 Display
                                              DSP/
                                         Microprocessor
                                                                 Keypad

                                                                 220
                                          Flash Memory,
           250         245                 ROM, SRAM

                                             230
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 15 of 26


     U.S. Patent        Aug. 25, 2009   Sheet 13 of 13        US 7,580,388 B2




                             FIG. 17




                                             RNS 325


                                 UTRAN 32O
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 16 of 26


                                                         US 7,580,388 B2
                                   1.                                                                    2
               METHOD AND APPARATUS FOR                                    and a packet-switched (PS) domain. For example, a general
            PROVIDING ENHANCED MESSAGES ON                                 voice conversation service is a circuit switched (CS) service,
              COMMON CONTROL CHANNEL IN                                    while a Web browsing service via an Internet connection is
            WRELESS COMMUNICATION SYSTEM                                   classified as a packet switched (PS) service.
                                                                              The CS domain includes a mobile switching center (MSC)
               CROSS-REFERENCE TO RELATED                                  14 acting as an access point to the UTRAN 6 and a gateway
                      APPLICATIONS                                         mobile Switching center (GMSC) 16 acting as an access point
                                                                           to an external network. The PS domain includes a serving
      This application claims the benefit of U.S. Provisional              GPRS support node (SGSN) 18 acting as an access point to
    Application Ser. Nos. 60/576.214 filed on Jun. 1, 2004, and       10   the UTRAN6 and a gateway GPRS support node (GGSN) 20
     60/589,630, filed on Jul. 20, 2004, the contents of which are         acting as an access point to the external network. A visitor
    hereby incorporated by reference herein in their entirety.             location register (VLR) 22 and a home location register
                                                                           (HLR) 24 manage user registration information.
              BACKGROUND OF THE INVENTION
                                                                              In the CS domain, the access point of the core network 4 is
                                                                      15   the MSC 14 via an lu-CS interface. For supporting circuit
       1. Field of the Invention                                           switched services, the RNCs 10 are connected to the MSC 14
       The present invention relates to a method and apparatus for         of the core network 4 and the MSC is connected to the GMSC
    enhancing the signaling between a mobile communication                 16 that manages the connection with other networks.
    device and a network. Specifically, the present invention is             In the PS domain, the access point of the core network 4 is
    directed to a method and apparatus for providing new con               the SGSN 18 via an lu-PS interface. For supporting packet
    figurations for transmitting control information between a             switched services, the RNCs 10 are connected to the SGSN
    mobile terminal, for example user equipment (UE), and a                18 and the GGSN 20 of the core network 4. The SGSN 18
    radio network controller (RNC) using a common control                  supports the packet communications with the RNCs 10 and
    channel (CCCH) logical channel/transport channel.                      the GGSN 20 manages the connection with other packet
       2. Discussion of the Related Art                               25
                                                                           Switched networks, such as the Internet.
       The universal mobile telecommunications system (UMTS)                 The interface between the UE 2 and UTRAN 6 is realized
    is a European-type, third generation IMT-2000 mobile com               through a radio interface protocol established in accordance
    munication system that has evolved from a European stan                with 3GPP radio access network specifications. The conven
    dard known as Global System for Mobile communications                  tional architecture of the radio interface protocol is illustrated
    (GSM). UMTS is intended to provide an improved mobile             30
                                                                           in FIG. 2.
    communication service based upon a GSM core network and                   As illustrated in FIG. 2, the conventional radio interface
    wideband code division multiple access (W-CDMA) wireless               protocol has horizontal layers comprising a physical layer
    connection technology.
       In December 1998, the ETSI of Europe, the ARIB/TTC of               (L1), a data link layer (L2), and a network layer (L3), and has
    Japan, the T1 of the United States, and the TTA of Korea          35
                                                                           Vertical planes comprising a user plane (U-plane) for trans
    formed a Third Generation Partnership Project (3GPP). The              mitting user data and a control plane (C-plane) for transmit
    3GPP creates detailed specifications of UMTS technology.               ting control information. The user plane is a region that
       In order to achieve rapid and efficient technical develop           handles traffic information with the user, such as voice or
    ment of the UMTS, five technical specification groups (TSG)            Internet protocol (IP) packets. The control plane is a region
                                                                           that handles control information for an interface with a net
    have been created within the 3GPP for standardizing the           40
                                                                           work and maintenance and management of a call.
    UMTS by considering the independent nature of the network
    elements and their operations. Each TSG develops, approves,               The protocol layers may be divided into a first layer (L1), a
    and manages the standard specification within a related                second layer (L2), and a third layer (L3) based on the three
    region. Among these groups, the radio access network (RAN)             lower layers of an open system interconnection (OSI) stan
    group (TSG-RAN) develops the standards for the functions,         45   dard model. The first layer (L1) is the physical layer. The
    requirements, and interface of the UMTS terrestrial radio              second layer (L2) includes a medium access control (MAC)
    access network (UTRAN), which is a new radio access net                layer, a radio link control (RLC) layer, a broadcast/multicast
    work for supporting W-CDMA access technology in the                    control (BMC) layer, and a packet data convergence protocol
    UMTS.                                                                  (PDCP) layer.
      A conventional UMTS network structure 1 is illustrated in       50      The physical (PHY) layer provides information transfer
    FIG. 1. One mobile terminal 2, or user equipment (UE), is              service to a higher layer by using various radio transfer tech
    connected to a core network 4 through a UMTS terrestrial               niques. The physical layer is linked via transport channels to
    radio access network (UTRAN)6. The UTRAN 6 configures,                 a medium access control (MAC) layer.
    maintains, and manages a radio access bearer for communi                  The MAC layer handles mapping between logical channels
    cations between the UE 2 and core network 4 to meet end-to        55   and transport channels and provides allocation of the MAC
    end quality-of-service requirements.                                   parameters for allocation and re-allocation of radio resources.
       The UTRAN 6 consists of at least one radio network Sub              The MAC layer is connected to the physical layer by transport
    system 8, including one RNC 10 acting as an access point to            channels and may be divided into a MAC-b sub-layer, a
    the core network 4, and at least one Node B 12 managed by a            MAC-d sub-layer, a MAC-c/sh sub-layer, and a MAC-hs
    corresponding RNC. The RNCs 10 are logically classified as        60   Sub-layer according to the type of transport channel being
    controlling RNCs, which allocate and manage common radio               managed.
    resources for a plurality of UEs 2 of a cell, and serving RNCs,           The MAC layer is connected to an upper layer called the
    which allocate and manage dedicated radio resources for a              radio link control (RLC) layer, via a logical channel. Various
    specific UE 2 of a cell. Each Node B 12 manages at least one           logical channels are provided according to the type of infor
    cell.                                                             65   mation transmitted. In general, a control channel is used to
       The core network 4 may be divided according to the type of          transmit information of the control plane and a traffic channel
     service provided, namely, a circuit-switched (CS) domain              is used to transmit information of the user plane.
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 17 of 26


                                                          US 7,580,388 B2
                                  3                                                                         4
       A logical channel may be a common channel or a dedicated                The radio resource control (RRC) layer located at the low
    channel depending on whether the logical channel is shared.             est portion of the third layer (L3) is only defined in the control
    Logical channels include a dedicated traffic channel (DTCH),            plane. The RRC layer handles the control plane signaling of
    a dedicated control channel (DCCH), a common traffic chan               the network layer (L3) between the UEs 2 and the UTRAN 6
    nel (CTCH), a common control channel (CCCH), a broadcast                and controls the transport and physical channels for the estab
    control channel (BCCH), and a paging control channel                    lishment, reconfiguration, and release of radio bearers. A
    (PCCH), or a Shared Channel Control Channel. The BCCH                   radio bearer is a service provided by a lower layer, such as the
    provides information including information utilized by a UE             RLC layer or MAC layer, for data transfer between the UE 2
    2 to access the core network 4. The PCCH is used by the                 and UTRAN 6.
    UTRAN 6 to access a UE2. The different logical channels are        10      The air interface (Uu) between the UE2 and the UTRAN 6
    listed in FIG. 3.                                                       includes the RRC layer for the establishment, reconfigura
       The MAC-b sub-layer manages a BCH (Broadcast Chan                    tion, and release of radio bearers, for example a service pro
    nel), which is a transport channel handling the broadcasting            viding data transfer between the UE and an RNC 10 of the
    of system information. In the downlink, the MAC-c/sh sub                UTRAN. Establishment of a radio bearer determines the
    layer manages a common transport channel. Such as a forward        15   regulating characteristics of the protocol layer and channel
    access channel (FACH) or a downlink shared channel                      needed to provide a specific service, thereby establishing the
    (DSCH), which is shared by a plurality of terminals. In the             parameters and operational methods of the service.
    uplink, the MAC-C/sh Sub-layer manages a Radio Access                     A UE 2 is said to be in the RRC-connected mode when the
    Channel (RACH). Therefore, each UE 2 has one MAC-c/sh                   RRC layer of a UE and the RRC layer of a corresponding
    entity.                                                                 RNC 10 are connected, thereby providing for bi-directional
       The possible mapping between the logical channels and the            transfer of RRC messages. If there is no RRC connection, the
    transport channels from the perspective of a UE 2 is illus              UE 2 is said to be in the RRC-idle mode.
    trated in FIG. 4. The possible mapping between the logical                 Upon power-up, a UE2 is in the RRC-idle mode by default.
    channels and the transport channels from the perspective of a           When necessary, an RRC-idle UE 2 transitions to the RRC
    UTRAN 6 is illustrated in FIG. 5.                                  25
                                                                            connected mode through an RRC connection procedure.
      The MAC-d sub-layer manages a dedicated channel                          An RRC connection is established, for example, when
    (DCH), which is a dedicated transport channel for a UE2. The            uplink data transfer is needed to make a call or to respond to
    MAC-d sublayer is located in a serving RNC 10 (SRNC) that               a paging message from the RNC 10. The RRC connection
    manages a corresponding UE 2, and one MAC-d Sublayer                    connects the UE 2 to the RNC 10 of the UTRAN 6.
    also exists in each UE 2.                                          30
                                                                               The different possibilities that exist for the mapping
       The RLC layer, depending of the RLC mode of operation,               between the radio bearers and the transport channels are not
    Supports reliable data transmissions and performs segmenta              all possible all the time. The UE 2 and UTRAN 6 deduce the
    tion and concatenation on a plurality of RLC service data               possible mapping depending on the UE state and the proce
    units (SDUs) delivered from an upper layer. When the RLC           35   dure that the UE and UTRAN are executing.
    layer receives the RLC SDUs from the upper layer, the RLC                  The different transport channels are mapped onto different
    layer adjusts the size of each RLC SDU in an appropriate                physical channels. For example, the RACH transport channel
    manner based upon processing capacity and then creates data             is mapped on a given PRACH, the DCH may be mapped on
    units by adding header information thereto.                             the DPCH, the FACH and the PCH may be mapped on the
       The data units, called protocol data units (PDUs), are trans    40   S-CCPCH, and the DSCH is mapped on the PDSCH. The
    ferred to the MAC layer via a logical channel. The RLC layer            configuration of the physical channels is determined by RRC
    includes a RLC buffer for storing the RLC SDUs and/or the               signaling exchange between the RNC 10 and the UE 2.
    RLC PDUs. The RLC services are used by service-specific                   Because an RRC connection exists for UEs 2 in RRC
    protocol layers on the user plane, namely a broadcast/multi             connected mode, the UTRAN 6 can determine the existence
    cast control (BMC) protocol and a packet data convergence          45   of a particular UE within the unit of cells, for example in
    protocol (PDCP), and are used by a radio resource control               which cellorset of cells the RRC connected mode UE resides,
    (RRC) layer for signaling transport on the control plane.               and which physical channel the UE is monitoring. Therefore,
       The BMC layer schedules a cell broadcast (CB) message                the UE 2 can be effectively controlled.
    delivered from the core network 4 and enables the CB mes                  In contrast, the UTRAN 6 cannot determine the existence
    sage to be broadcast to the corresponding UES 2 in the appro       50   of a UE 2 in idle mode. The existence of idle UEs 2 can only
    priate cell. Header information, Such as a message identifier,          be determined by the core network 4 to be within a region that
    a serial number, and a coding scheme, is added to the CB                is larger than a cell, for example a location or a routing area.
    message to generate a BMC message for delivery to the RLC               Therefore, the existence of idle mode UEs 2 is determined
    layer.                                                                  within large regions, and, in order to receive mobile commu
       The RLC layer appends RLC header information and                55   nication services such as Voice or data, the idle mode UE must
    transmits the thus-formed message to the MAC layer via a                transition into the RRC connected mode. The possible tran
    common traffic channel as a logical channel. The MAC layer              sitions between modes and states are illustrated in FIG. 6.
    maps the common traffic channel to a forward access channel               A UE 2 in RRC connected mode may be in different states,
    (FACH) as a transport channel. The transport channel is                 for example CELL FACH state, CELL PCH state, CELL
    mapped to a secondary common control physical channel as           60    DCH state or URA PCH state. Depending on the state, the
    a physical channel.                                                     UE 2 performs different actions and monitors different chan
       The PDCP layer is located above the RLC layer. The PDCP              nels.
    layer is used to transmit network protocol data, such as the               For example a UE 2 in CELL DCH state will attempt to
    IPv4 or IPv6, effectively on a radio interface with a relatively        monitor, among others, a DCH type of transport channel that
    small bandwidth. For this purpose, the PDCP layer reduces          65   is mapped to a certain DPCH. A UE 2 in CELL FACH state
    unnecessary control information used in a wired network, a              will monitor several FACH transport channels that are
    function called header compression.                                     mapped to a certain S-CCPCH. A UE 2 in CELL PCH state
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 18 of 26


                                                        US 7,580,388 B2
                                  5                                                                       6
    will monitor the PICH channel and the PCH channel that is             Therefore, the UE 2 may only use CCCH logical channel
    mapped to a certain S-CCPCH physical channel.                         mapped on the RACH transport channel to transmit the RRC
       The actions of a UE 2 are also different depending on the          Connection Request message.
    state. For example a UE 2 is in CELL FACH state whenever                 The RLC layer may use either transparent mode (TM),
    it moves from one cell into another cell and, depending on       5    unacknowledged mode (UM) or acknowledged mode (AM).
    different conditions, the UE will start the CELL Update pro           Depending upon the mode, the size of the RLC PDUs may
    cedure by transmitting a Cell Update message to the Node B            change after each transmission of a transport block. In TM
    12 to indicate that the UE has changed location and will begin        and UM mode, the size of the RLC PDUs may change after
    monitoring the FACH channel. This procedure is also per               each transmission. In AM, the PDU size may not be changed
    formed when the UE 2 transitions from any other state to         10   dynamically, but only through a reconfiguration by the RNC
    CELL FACH state and the UE has no C-RNTI available, for               10, because the PDUs might be retransmitted.
    example when transitioning from CELL PCH state or                        The transport channels may handle RLC PDUs of pre
    CELL DCH state, or when a UE in CELL FACH state was                   defined sizes. The transport block size of the physical layer is
    previously out of a coverage area.                                    defined by the RLC PDU size and the MAC header size.
       In order to distinguish transmissions between the RNC 10      15   Different transport channels allow different transport block
    and the different UEs 2 and in order to distinguish the differ        sizes and a given transport channel may also allow different
    ent radio bearers that may be multiplexed in the MAC layer,           sizes. Generally, the transport block sizes a UE 2 is allowed to
    the MAC includes a header in the transmissions. The logical           use for a specific radio bearer are determined by the RNC 10
    channel type determines the type of MAC header that the UE            or fixed by the UMTS standard.
    2 uses to transmit the message, the UMTS mode (FDD or                    A transport channel is defined by its type, for example
    TDD) and the transport channel to which the logical channel           RACH, FACH, DCH, DSCH or USCH, and by its attributes.
    is mapped. This header may contain an identifier that identi          Some attributes are dynamic and some attributes are semi
    fies a specific UE 2.                                                 static.
      There are different identifiers used in the MAC header to
                                                                             Dynamic attributes include the transport block size, which
    distinguish transmissions to/from the different UEs 2. The       25
                                                                          is the size of the MAC PDU; the transport block set size,
    RNC 10 allocates the different identifiers.
       Examples of identifiers are C-RNTI, U-RNTI, S-RNTI and             which is the size of the MAC PDU multiplied by the number
    H-RNTI. C-RNTI is used to identify a given UE 2 in a given            of MAC PDUs that can be transported in one transmission
    cell. U-RNTI is used to identify a UE 2 in a given UTRAN 6            time interval (TTI); and the transmission time interval, which
    system. S-RNTI identifies the UE 2 on a DSCH transport           30
                                                                          is an optional dynamic attribute for TDD only. Semi-static
                                                                          attributes include the transmission time interval, which is
    channel. H-RNTI identifies the UE 2 on a given HSDPA                  mandatory for FDD and optional for the dynamic part of TDD
    transport channel.                                                    NRT bearers; the error protection scheme applied; the type of
      The fields that are contained in the MAC header for all
    transport channels except the HS-DSCH transport channel               error protection; the turbo code; the convolutional code; no
    are illustrated in FIG. 7. The TCTF (Target Channel Type         35
                                                                          channel coding, which is semi-static for TDD only; the cod
                                                                          ing rate; the static rate matching parameter; and the size of
    Field) field indicates the type of logical channel that is            CRC.
    mapped on the given transport channel in the event different             The semi static part of an attribute may only be changed
    logical channels may be mapped on the transport channel.              when the RRC layer changes the configuration. The dynamic
    The UE-Id type is the UE2 identifier. The C/T field indicates         part of an attribute provides several alternatives, for example
    the radio bearer that was established.                           40
       The TCTF is utilized to distinguish between the different          that there may be one, two or three transport blocks transmit
    logical channels. Distinguishing between logical channels             ted in one TTI. Furthermore, the transport block size may be
    determines the exact format of the rest of the MAC header.            changed during each TTI.
    For example. If the CCCH is mapped on RACH (FACH, the                    A set of values of the dynamic and the semi-static parts is
    MAC header contains only the TCTF field that carries the         45   called a transport format (TF). Each transport channel may
    information that the rest of the MAC PDU contains a message           use one or more transport formats. For example, only one
    from a CCCH type transport channel.                                   transport channel may be mapped on the Physical Random
      Presently, the UMTS standard indicates that only the sig            Access Channel (PRACH), the channel to which the present
                                                                          invention is directed.
    naling radio bearer 0 (SRB0) may use the CCCH logical
    channel. Therefore there is no need for the C/T field when the   50      The PRACH message includes a data portion that is gen
    CCCH logical channel is used.                                         erated out of the transport block set received by the MAC
      In the uplink, not all transport channels are available             layer and includes control information that is generated in the
    depending upon the state of the UE 2. For example when the            Physical layer. The control information includes the transport
    UE 2 is in CELL FACH state, the UE cannot use a DCH                   format combination indicator (TFCI) that is used to deter
    transport channel, but may use, for example, a RACH trans        55   mine the coding and the transport format that is used for the
    port channel.                                                         transmission. FIG. 8 illustrates the RACH message structure.
       For the mapping of DCCH on RACH, for example, the UE                  When a radio bearer is mapped via a logical channel to a
    2 must have a valid C-RNTI. However, if the UE 2 has just             transport channel, not all existing transport format combina
    moved into a new cell and desires to start the Cell Update            tions may be used. The allowable transport format combina
    procedure, the UE does not have a valid C-RNTI. Therefore,       60   tions are determined by the RRC protocol, as indicated by the
    the UE 2 may only map the CCCH logical channel on the                 RB mapping information.
    RACH. In coding the CCCH message, an “initial Identity.”                 Presently, the UMTS standard indicates that signaling
    which is either fixed or allocated to the UE 2 by the core            radio bearer number 0 (SRB0) is always mapped via a CCCH
    network 4, or the U-RNTI is included in the message to                logical channel on the RACH transport channel. Presently,
    distinguish the UE 2.                                            65   the UMTS standard also indicates that a UE2 is only allowed
       The same situation exists when the UE 2 has just been              to use the first transport format that is listed for the selected
    powered on and wants to establish an RRC connection.                  RACH for transmission of messages via CCCH.
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 19 of 26


                                                           US 7,580,388 B2
                                    7                                                                       8
       Generally, the first transport format of a RACH may carry             method 50 illustrated in FIG. 11. Otherwise, the TTI of the
    only one transport block of 168 bits. However, the messages              configured PRACHs is utilized.
    that are transmitted via the CCCH may be large and, in some                 Referring to FIG. 11, the UE 2 selects a transport format
    situations, it may be beneficial to use also other transport             with 10 msec. TTI based on the available transport formats in
    block sizes.                                                        5    step S52. From the transport formats supported by all
       The CCCH is fixed to always use TM mode in the uplink.                RACHs, those formats that have a TTI of 10 msec. and cor
    TM mode does not Support segmentation and padding. The                   respond to a single transport block of all configured RLC
    MAC header always includes only the TCTF header, which                   sizes are kept.
    consists of 2 bits. Therefore, the RRC message that is carried              For example, the RLC size applicable for RBO is kept in
    in the MACSDU must be adapted to meet the required size of 10            RRC-idle mode and the RLC sizes configured with explicit
    the MAC SDU.                                                             RB mapping information are kept in RRC-connected mode. If
       RRC messages are generated using a special coding known               more than a single transport format is applicable, the UE 2
    as ASN.1 coding. FIG. 9 illustrates ASN.1 coding of an RRC               may select any of the available formats.
    message for CCCH.                                                           Preferably, the UE 2 selects the transport format that is
                                                                        15
       The different information elements that form the R99 part             intended for use by the next transmission. If such information
    and the extension part are encoded by the means of the ASN.1             is not available, the transport format corresponding to the
    to create the basic production. The encoder adds padding bits            largest configured RLC size is selected.
    to ensure that the number of bits is a multiple of 8. In order to           In step S54, the UE 2 calculates the power margin by
    adapt the RRC PDU size to the size of the MAC-SDU for the                estimating the transmit power necessary to transmit a trans
    CCCH messages on TM, the RRC layer adds additional pad                   port block set on the RACH with a given transportformat. The
    ding.                                                                    algorithm used for this calculation is specified by the 3GPP
       The CCCH logical channel is used to transmit Cell Update              standard and uses, among other input parameters, the TTI, the
    messages, RRC connection request messages and URA                        transport block size and the number of transport blocks to be
    update messages in the uplink. The messages have different          25
                                                                             transmitted.
    sizes depending upon the information that is added to the                   In step S56, the calculated power margin is compared to 6
    message. The messages also contain information on the mea                dB. If the power margin is greater than 6 dB, the 10 msec. TTI
    Sured results of neighboring cells, for example quality and              is selected in step S58. If the calculated power margin is not
    timing information Such as measured results on RACH.                     greater than 6 db, the 20 msec. TTI is selected in step S60.
       Conventional methods adapt the size of the messages trans        30      If the size of a CCCH message is too large using the
    mitted on the CCCH logical channel so that the RLC PDU                   conventional methods 1, 50, a UE2 might completely delete
    with the MAC header fits inside the transport block that is              the information on the measured results of neighboring cells,
    used in the RACH. A conventional method 1 for transmitting               for example measured results on RACH, even though the
    messages on the CCCH logical channel is illustrated in FIG.              quality and timing information might be needed in the RNC
     10.                                                                     10. Without the quality and timing information, a connection
                                                                        35
       As illustrated in FIG. 10, information regarding the exist            may not be established with the RNC 10 when a UE 2 moves
    ing PRACH configurations is transmitted to a UE 2 (S10).                 to another cell. The UE2 may not be able to transmit data and
    Based on the existing transport PRACH configurations, the                a current call may be interrupted or a new call may not be
    UE 2 selects the PRACH according to an algorithm (S12).                  initiated.
    The UE 2 generates a message including all information              40     Because the UMTS standard restricts a UE 2 to always use
    elements for transmission over the PRACH (S14). The UE 2                 the first transport block size of the selected PRACH, there is
    compares the message size with the transport block size of the           only one transport block size available for SRB0. Therefore,
    first transport format of the corresponding RACH and adapts              the size of the messages is limited to the size of the transport
    the message size by deleting measurement information until               block.
    the message fits within the transport block size (S16). The UE      45     It has been Suggested to change the size of the first transport
    2 then transmits the adapted message via the PRACH (S18).                format of the PRACH. However, there is no guarantee that all
       In a UMTS system several PRACHs may be configured in                  mobiles terminals will support a size change of the SRB0.
    a cell. A UE 2 in RRC-idle or RRC-connected mode reads a                 Therefore, as long as there are mobile terminals that do not
    list of PRACH channels from the system information blocks.               support another transport block size used in the PRACH,
    Each PRACH channel may have a list of available transport           50   messages that are transmitted via the CCCH in the uplink may
    formats.                                                                 not be extended in new Releases of the UMTS standard.
       In TDD (Time Division Duplex), the TTI (Transmission                    Therefore, there is a need for a method and apparatus that
    Time Interval), or duration of the transmission of a transport           conforms to a new UMTS standard that allows messages to be
    block, of a PRACH may be different depending on the trans                transmitted via the CCCH channel that are larger than the
    port format. In 1.28 MCPS TDD mode, the UE 2 always                 55   currently available transport block size, while not impacting
    selects the largest TTI of the transport formats that are suit           the operation of mobile terminals that do not conform to the
    able for transmission of the transport block set.                        new UMTS standard. The present invention addresses these
       In FDD (Frequency Division Duplex), each PRACH chan                   and other needs.
    nel has a fixed TTI. Each transport format is characterized,
    among other characteristics, by a transport block size and the      60                  SUMMARY OF THE INVENTION
    number of transport blocks that may be transmitted during
    One TTI.                                                                    The present invention is directed to a method and apparatus
       In order to select the PRACH, the UE2 first must select the           for enhancing the signaling between a mobile communication
    TTI to be applied. Once the TTI is selected, the UE 2 selects            device and a network. Specifically, the invention is directed to
    one PRACH channel randomly from the PRACHs that exist               65   a method and apparatus for providing new configurations for
    that use the selected TTI length. If PRACHs with different               transmitting control information between a mobile and a net
    TTI lengths exist, the TTI length is selected according to the           work using a common control channel logical channel/trans
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 20 of 26


                                                         US 7,580,388 B2
                                                                                                        10
    port channel such that the operation of mobile terminals that          a new channel mapping configuration, and for a new message
    do not support the new configurations is not impacted.                 format, transmitting an information message indicating the
       Additional features and advantages of the invention will be         new configurations from the network to one or more mobile
    set forth in the description which follows, and in part will be        communication devices, selecting one of the new configura
    apparent from the description, or may be learned by practice           tions in the mobile communication devices and transmitting a
    of the invention. The objectives and other advantages of the           message utilizing the selected configuration from the mobile
    invention will be realized and attained by the structure par           communication devices to the network.
    ticularly pointed out in the written description and claims               It is contemplated that a new logical channel and for a new
    hereofas well as the appended drawings.                                physical channel may be provided. It is further contemplated
       To achieve these and other advantages and in accordance        10   that an increased message size may be provided for an exist
    with the purpose of the present invention, as embodied and             ing channel, preferably a logical channel and for a physical
    broadly described, the present invention is embodied in a              channel. Moreover, it is contemplated that a new channel
    method and apparatus that enhances the signaling between a             mapping configuration may be associated with mapping a
    mobile communication device and a network. Specifically,               logical channel to a physical channel. Preferably the selection
    new configurations for transmitting control information           15   of one of the new configurations is based on the size of a
    between a mobile and a network using a common control                  message to be transmitted.
    channel (CCCH) logical channel ?transport channel are pro                 It is contemplated that the information message indicating
    vided and an indication is provided from a network regarding           the new configurations for transmitting a message may be
    which of the new configurations are available for use such that        transmitted via a common channel to a plurality of mobile
    previously available configurations are still available for            communication devices. Preferably, the information indicat
    mobile terminals that do not support the new configurations.           ing the available configurations is included in an extension
       In one aspect of the present invention, a method is provided        portion of the information message Such that mobile commu
    for transmitting control information to a network. The                 nication devices that do not incorporate the new configura
    method includes receiving an information message indicating            tions do not interpret the information.
    one or more available configurations for transmitting a mes       25      It is contemplated that the information message indicating
    sage, selecting one of available configurations and transmit           the new configurations for transmitting a message may be
    ting a message utilizing the selected configuration.                   transmitted via a dedicated channel to a specific mobile com
       It is contemplated that the available configurations may            munication device. Preferably the information message is an
    include a legacy configuration mode and legacy configuration           RRC connection setup message.
    identity. The legacy configuration mode is a configuration        30      In another aspect of the present invention, a method is
    mode for transmitting a message that may be utilized by                provided for transmitting control information to a network.
    mobile terminals that do not support the new configurations            The method includes transmitting an information message
    provided by the present invention.                                     indicating one or more available configurations for transmit
       It is contemplated that the available configurations may            ting a message and receiving a message transmitted utilizing
    include a predefined configuration mode and predefined con        35   one of the available configurations.
    figuration identity. The predefined configuration mode is a               It is contemplated that the available configurations may
    new configuration for transmitting a message that is provided          include a legacy configuration mode and legacy configuration
    by the present invention.                                              identity. The legacy configuration mode is a configuration
       It is contemplated that the new configurations provided by          mode for transmitting a message that may be utilized by
    the present invention may include an additional channel, an       40   mobile terminals that do not Support the new configurations
    increased message block size for an existing channel, a new            provided by the present invention.
    channel mapping configuration, and for a new message for                  It is contemplated that the available configurations may
    mat. Preferably the selection of one of the available configu          include a predefined configuration mode and predefined con
    rations is based on the size of a message to be transmitted.           figuration identity. The predefined configuration mode is a
       It is contemplated that a new logical channel and/or a new     45   new configuration for transmitting a message that is provided
    physical channel may be provided. It is further contemplated           by the present invention.
    that an increased message size may be provided for an exist               It is contemplated that the new configurations provided by
    ing channel, preferably a logical channel and for a physical           the present invention may include an additional channel, an
    channel. Moreover, it is contemplated that a new channel               increased message block size for an existing channel, a new
    mapping configuration may be associated with mapping a            50   channel mapping configuration, and for a new message for
    logical channel to a physical channel.                                 mat. Preferably the information message is an RRC connec
       It is contemplated that the information message indicating          tion setup message.
    the available configurations for transmitting a message may               It is contemplated that a new logical channel and for a new
    be received via a common channel. Preferably, the informa              physical channel may be provided. It is further contemplated
    tion indicating the available configurations is included in an    55   that an increased message size may be provided for an exist
    extension portion of the information message.                          ing channel, preferably a logical channel and for a physical
       It is contemplated that the information message indicating          channel. Moreover, it is contemplated that a new channel
    the available configurations for transmitting a message may            mapping configuration may be associated with mapping a
    be received via a dedicated channel. Preferably the informa            logical channel to a physical channel.
    tion message is an RRC connection setup message.                  60      It is contemplated that the information message indicating
       In another aspect of the present invention, a method is             the available configurations for transmitting a message may
    provided for transmitting control information between at               be transmitted via a common channel to a plurality of mobile
    least one mobile communication device and a network. The               terminals. Preferably, the information indicating the available
    method includes providing new configurations for transmit              configurations is included in an extension portion of the infor
    ting a message in one or more mobile communication                65   mation message.
    devices, the new configurations including an additional chan              It is contemplated that the information message indicating
    nel, an increased message block size for an existing channel,          the available configurations for transmitting a message may
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 21 of 26


                                                          US 7,580,388 B2
                                  11                                                                       12
    be transmitted via a dedicated channel to a specific mobile                FIG. 11 illustrates a conventional method for selecting the
    terminal. Preferably the information message is an RRC con              TTI length in order to select the PRACH for transmission of
    nection setup message.                                                  messages in FDD (Frequency Division Duplex) mode.
       In another aspect of the present invention, a mobile com                FIG. 12 illustrates a method for transmitting messages on
    munication device is provided for transmitting control infor            the CCCH logical channel according to one embodiment of
    mation to a network. The mobile communication device                    the present invention.
    includes an RF module, an antenna, a keypad, a display, a                  FIG. 13 illustrates a method for selecting the TTI length in
    storage unit, and a processing unit.                                    order to select the PRACH for transmission of messages in
       The antenna and RF module receive an information mes                 FDD (Frequency Division Duplex) mode according to one
    sage from the network and transmit a message to the network.       10   embodiment of the present invention.
    The keypad allows a user to enter information. The display                 FIG. 14 illustrates a method for transmitting an indication
    conveys information to a user. The storage unit stores infor            of available PRACH configurations utilizing a message trans
    mation associated with one or more configurations. The pro              mitted to a plurality of mobile terminals according to one
    cessing unit performs the methods of the present invention to           embodiment of the present invention.
    process an information message indicating available configu        15      FIG. 15 illustrates a method for transmitting an indication
    rations for transmitting a message, select one of the available         of available PRACH configurations utilizing a message trans
    configurations and transmit a message utilizing the selected            mitted to a specific mobile terminal according to one embodi
    configuration.                                                          ment of the present invention.
       In another aspect of the present invention, a network is               FIG.16 illustrates a mobile communication device accord
    provided for transmitting control information to one or more            ing to one embodiment of the present invention.
     mobile terminals. The network includes a transmitter, a                   FIG.17 illustrates a network according to one embodiment
    receiver and a controller.                                              of the present invention.
       The transmitter transmits an information message to one or              DETAILED DESCRIPTION OF THE PREFERRED
    more mobile terminals. The receiver receives a message from        25                  EMBODIMENTS
    one or more mobile terminals. The controller performs the
    methods of the present invention to generate an information                The present invention relates to a method and apparatus for
    message indicating one or more available configurations for             providing new configurations for transmitting control infor
    transmitting a message and to process messages transmitted              mation between a mobile terminal, for example user equip
    from one or more mobile terminals utilizing one of the avail       30   ment (UE), and a radio network controller (RNC) using a
    able configurations.                                                    common control channel (CCCH) logical channel ?transport
       It is to be understood that both the foregoing explanation           channel such that the operation of mobile terminals that do
    and the following detailed description of the present invention         not support the new configurations is not impacted. Although
    are exemplary and illustrative and are intended to provide              the present invention is illustrated with respect to a mobile
    further explanation of the invention as claimed.                   35   terminal, it is contemplated that the present invention may be
            BRIEF DESCRIPTION OF THE DRAWINGS
                                                                            utilized anytime it is desired to provide new configurations
                                                                            for transmitting control information between a mobile com
                                                                            munication device and a network.
       The accompanying drawings, which are included to pro                    Reference will now be made in detail to the preferred
    vide a further understanding of the invention and are incor        40   embodiments of the present invention, examples of which are
    porated in and constitute a part of this application, illustrate        illustrated in the accompanying drawings. Throughout the
    embodiment(s) of the invention and together with the descrip            drawings, like elements are indicated using the same or simi
    tion serve to explain the principle of the invention. In the            lar reference designations.
    drawings:                                                                  The invention proposes to use a new configuration for the
       FIG. 1 illustrates a block diagram of a conventional UMTS       45   transmission of the RRC messages of SRB0. The new con
     network structure.                                                     figuration is intended to enable messages to be transmitted
       FIG. 2 illustrates a conventional radio interface protocol.          over the CCCH that are larger than those currently allowed for
       FIG. 3 illustrates different logical channels in a conven            transmission. Enabling larger messages, for example mes
    tional radio interface protocol.                                        sages containing additional information, to be transmitted
       FIG. 4 illustrates possible mapping between the logical         50   over the CCCH may prevent essential quality and timing
    channels and the transport channels from the perspective of a           information, for example measured results on RACH, from
    mobile terminal in a conventional radio interface protocol.             being deleted from the messages sent over the CCCH. There
       FIG. 5 illustrates possible mapping between the logical              are several ways in which a new configuration may be imple
                                                                            mented.
    channels and the transport channels from the perspective of a      55      A first embodiment of the new configuration provides a
    core network in a conventional radio interface protocol.                new physical RACH channel (PRACH) which would be used
       FIG. 6 illustrates possible transitions between modes and            only by UEs 2 that support the use of the additional PRACH.
     states of a conventional mobile terminal.
                                                                            The new PRACH may be indicated utilizing the existing
        FIG. 7 illustrates the fields contained in the MAC header in        system information messages such that only UEs 2 that Sup
    a conventional radio interface protocol for all transport chan     60   port the use of the new PRACH would utilize the new channel
    nels except the HS-DSCH transport channel.                              to transmit messages via the CCCH on the new PRACH.
       FIG. 8 illustrates the conventional RACH message struc                  A second embodiment of the new configuration allows a
    ture.                                                                   UE 2 to use a different transport format on the same RACH
      FIG. 9 illustrates the conventional ASN.1 coding of an                that is presently utilized to transmit messages via the CCCH.
    RRC message for CCCH. FIG. 10 illustrates a conventional           65   A new logical channel may be implemented, for example an
    method for transmitting messages on the CCCH logical chan               enhanced common control channel (ECCCH), which may be
    nel.                                                                    mapped on any transport format combination of the available
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 22 of 26


                                                          US 7,580,388 B2
                                  13                                                                      14
    RACH channels. The RNC 10 would indicate whether a UE 2                   The UE 2 then generates a message to be transmitted
    is allowed to use the enhanced CCCH, for example in an                  including all information elements by utilizing the selected
    existing system information message, RRC messages or any                PRACH configuration in step S106. If the transport block size
    other messages transmitted from the RNC to the UE 2.                    of the selected PRACH configuration is still insufficient to
       A third embodiment allows the mapping of the CCCH                    allow inclusion of all information regarding measured results
    channel on other transport block sizes of the existing RACH.            of neighboring cells in the message, the UE 2 reduces the
    There would be no need to change the architecture of the UE             amount of information regarding measured results of neigh
    2 or core network 4, as only the mapping of the PRACH                   boring cells that is included in the message in order to adapt
    would be changed.                                                       the message size to the transport block size of the selected
       According to the third embodiment, the RNC 10 may sig           10   PRACH configuration in step S108.
    nal whether the UE 2 is allowed to map the CCCH on any                    In FDD (Frequency Division Duplex), if the UE2 is
    PRACH and whether any PRACH transport block size or only                allowed to use additional transport formats or an enhanced
    certain PRACH transport block sizes are allowed. The RNC                ECCCH, the algorithm to determine the TTI of the available
    10 may indicate the numbers of the entries in the list of               PRACHs is impacted. The TTI may be selected according to
    PRACH transport block sizes that are allowed. Alternately,         15   the method 150 in FIG. 13.
    the mapping of the CCCH channel on any PRACH may be                        Referring to FIG. 13, the UE 2 selects a transport format
    allowed without any indication from the RNC 10.                         with 10 msec. TTI based on the available transport formats in
       A fourth embodiment allows a new message format to be                step S152. From the transportformats supported by all exten
    utilized. The new message format may be adapted to include              sion PRACHs, those formats that have a TTI of 10 msec. and
    only the most necessary data. For example, the START values             correspond to a single transport block are kept. If more than a
    may be omitted in an RRC Connection Request message                     single transport format is applicable, the UE 2 may select any
     since the START values are also transmitted in the Initial             of the available formats.
    Direct transfer message.                                                  Preferably, the UE 2 selects the transport format that is
       FIG. 12 illustrates a method 100 for selecting a configura           intended for use by the next transmission. For example, for
    tion for transmitting a message via the PRACH according to         25   RB0/CCCH, the smallest available RLC size that allows the
    one embodiment of the present invention. The method 100                 next message to be transmitted is selected. If such informa
    includes transmitting information indicating the available              tion is not available or, if the largest RLC size is not large
    PRACH configurations to a UE 2 (S102), selecting one of the             enough to accommodate the next message, the transport for
    available PRACH configurations (S104), generating a mes                 mat corresponding to the largest configured RLC size is
    sage to be transmitted using the selected PRACH configura          30   selected.
    tion (S106), adapting the generated message to the transport               In step S154, the UE 2 calculates the power margin by
    block size if necessary (S108) and transmitting the message             estimating the transmit power necessary to transmit a trans
    via the PRACH (S110).                                                   port block set on the RACH with a given transportformat. The
       In step S102, the RNC 10 transmits information to a UE 2             algorithm used for this calculation is specified by the 3GPP
    indicating the available PRACH configurations. The avail           35   standard and uses, among other input parameters, the TTI, the
    able PRACH configurations may include existing, or legacy               transport block size and the number of transport blocks to be
    configurations that are Supported by all UES 2 and for pre              transmitted.
    defined new, or extended, configurations that may not be                   In step S156, the calculated power margin is compared to 6
    supported by all UEs.                                                   dB. If the power margin is greater than 6 dB the 10 msec. TTI
       The extended PRACH configurations may incorporate one           40   is selected in step S158. If the calculated power margin is not
    or more of the four embodiments previously defined; a new               larger than 6 db, the 20 msec. TTI is selected in step S160.
    physical RACH channel, a new logical channel Such as an                    The transport format for which the power margin is calcu
    enhanced common control channel (ECCCH), mapping of                     lated should then be selected to be the transport format with a
    the CCCH channel on other transport block sizes of the exist            TTI of 10 mSec. that allows transmission of the RBO/CCCH
    ing RACH, and/or a new message format. The indication of           45   message. If several transport formats with a TTI of 10 msec.
    the available PRACH configurations may include a configu                that allow transmission of the RB0/CCCH message exist, the
    ration mode and configuration identity for each available               format with the smallest transport block size is selected. If no
    legacy configuration and each available predefined configu              Such transport format exists, the transport format with the
    ration.                                                                 largest transport block size with 10 msec. TTI is selected.
       In step S104, the UE2 selects one of the available PRACH        50      In 1.28MCPS TDD mode, the UE 2 may select the trans
    configurations, for example by performing an algorithm that             port format with a transport block size that is configured by
    includes the existing PRACH configuration and the extended              explicit signaling. For SRB0/CCCH the UE 2 may select a
    PRACH configurations. The selection between the existing                transport format that allows transmission of the next message
    PRACH configuration and the one or more extended PRACH                  for SRB0. If no such transport format exists, the transport
    configurations is based on the size of the message that is to be   55   format with the biggest size should be selected, or if several
    transmitted in order to select the PRACH configuration that             transport formats are available, the transport format with the
    allows a transport block size that accommodates all message             smallest transport block size should be chosen. If several
    data while adding a minimum amount of overhead.                         transport formats with this transport block size exist, the UE
       Preferably, the UE 2 first determines if the transport block         2 should select the largest TTI from those transport formats.
    size of the existing PRACH configurations allow inclusion of       60      The method of transmitting information indicating the
    all information regarding measured results of neighboring               available PRACH configurations to a UE 2 must be per
    cells, for example quality and timing information Such as               formed in a manner such that UEs that do not support the new
    measured results on RACH, in the message. If the transport              configurations are not impacted. The information indicating
    block sizes of the existing PRACH configurations are insuf              the available PRACH configurations may be transmitted to a
    ficient to allow inclusion of all information regarding mea        65   UE 2 as an extension of the system information transmitted to
    Sured results of neighboring cells in the message, the UE 2             a plurality of UEs 2, for example as part of a broadcast
    selects one of the extended PRACH configurations.                       message on a common channel, as illustrated in FIG. 14. On
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 23 of 26


                                                          US 7,580,388 B2
                              15                                                                         16
    the other hand, the information indicating the available                may be transformed into audible or readable information
    PRACH configurations may be transmitted by dedicated                    output, for example, via the speaker 245.
    RRC signaling on a dedicated channel as illustrated in FIG.                The RF module 235 and antenna 240 are adapted to receive
     15.                                                                    an information message from the network 4 and to transmit a
       As illustrated in FIG. 14, the portion of the message that           message to the network and the storage unit 230 is adapted to
    contains information available according to the current 3GPP            store information associated with one or more configurations.
    standard may be understood by both new UEs 2 that support               The processing unit 210 is adapted to process an information
    the new configurations and legacy UEs that do not support the           message indicating one or more available configurations for
    new configurations. The indication of extension information             transmitting a message, select one of the available configu
    is read by new UEs 2 and ignored by legacy UEs. The exten          10   rations and transmit a message utilizing the selected configu
    sion information indicating the available PRACH configura               ration.
    tions is understood only by new UEs 2 that support the new                 It will be apparent to one skilled in the art that the preferred
    configurations.                                                         embodiments of the present invention can be readily imple
       As illustrated in FIG. 15, the information indicating the            mented using, for example, the processor 210 or other data or
    available PRACH configurations is transmitted to a specific        15   digital processing device, either alone or in combination with
    new UE 2 that Supports the new configurations when a con                external Support logic.
     nection between a UTRAN 6 and the UE is established. The                  FIG. 17 illustrates a block diagram of a UTRAN 320
    existing RRC connection setup message is utilized to indicate           according to one embodiment of the present invention. The
    the available PRACH configurations.                                     UTRAN 320 includes one or more radio network sub-sys
       The UE 2 requests an RRC connection by transmitting an               tems (RNS) 325. Each RNS 325 includes a radio network
    RRC connection request message to the UTRAN 6. If the                   controller (RNC)323 and a plurality of Node-Bs321, or base
    RRC connection can be accomplished, the UTRAN 6 trans                   stations, managed by the RNC. The RNC 323 handles the
    mits an RRC connection setup message to the UE 2.                       assignment and management of radio resources and operates
       The RRC connection setup message includes an indication              as an access point with respect to the core network 4. Further
    of the available PRACH configurations if the UE supports the       25   more, the RNC 323 is adapted to perform the methods of the
    new configurations. The indicated available PRACH configu               present invention.
    rations may include a legacy configuration, for example the                The Node-Bs 321 receive information sent by the physical
    existing PRACH configuration, and one or more predefined                layer of a mobile terminal 200 through an uplink and transmit
    new PRACH configurations, for example any the extended                  data to the mobile terminal through a downlink. The Node-Bs
    PRACH configurations incorporating the four embodiments            30   321 operate as access points, or as a transmitter and receiver,
    previously defined. If the UE 2 is a legacy UE that does not            of the UTRAN 320 for a mobile terminal 200.
    support the new configurations, no indication of the available             The Node-Bs 321 are adapted to transmit an information
    PRACH configurations is included in the RRC connection                  message to one or more mobile terminals 200 and to receive
     Setup message.                                                         a message from one or more mobile terminals. The RNC 323
       The UE 2, upon receiving the RRC connection setup mes           35   is adapted to generate an information message, the informa
    sage, selects one of the available PRACH configurations and             tion message indicating one or more available configurations
    transmits an RRC connection setup complete message to the               for transmitting a message, and process a message from one
    UTRAN 6. The UE 2 may then transmit messages via the                    or more mobile terminals 200, the message transmitted uti
    PRACH by utilizing the selected PRACH configuration.                    lizing one of the available configurations.
       Referring to FIG. 16, a block diagram of a mobile commu         40      The present invention enables a mobile terminal to transmit
    nication device 200 of the present invention is illustrated, for        messages to a network via a CCCH that have a larger transport
    example a mobile phone for performing the methods of the                block size than is currently supported by providing extended
    present invention. The mobile communication device 200                  PRACH configurations. By utilizing existing messages trans
    includes a processing unit 210 Such as a microprocessor or              mitted by the network to the mobile terminal to indicate the
    digital signal processor, an RF module 235, a power manage         45   available PRACH configurations, those mobile terminals that
    ment module 205, an antenna 240, a battery 255, a display               support the extended PRACH configurations may utilize the
    215, a keypad 220, a storage unit 230 such as flash memory,             extended configurations while mobile terminals that do not
    ROM or SRAM, a speaker 245 and a microphone 250.                        support the extended PRACH configurations may utilize the
       A user enters instructional information, Such as a telephone         existing configurations.
    number, for example, by pushing the buttons of the keypad          50      Although the present invention is described in the context
    220 or by voice activation using the microphone 250. The                of mobile communication, the present invention may also be
    processing unit 210 receives and processes the instructional            used in any wireless communication systems using mobile
    information to perform the appropriate function, such as to             devices, such as PDAs and laptop computers equipped with
    dial the telephone number. Operational data may be retrieved            wireless communication capabilities. Moreover, the use of
    from the memory unit 230 to perform the function. Further          55   certain terms to describe the present invention should not
    more, the processing unit 210 may display the instructional             limit the scope of the present invention to certain type of
    and operational information on the display 215 for the user's           wireless communication system, such as UMTS. The present
    reference and convenience.                                              invention is also applicable to other wireless communication
      The processing unit 210 issues instructional information to           systems using different air interfaces and/or physical layers,
    the RF module 235, to initiate communication, for example,         60   for example, TDMA, CDMA, FDMA, WCDMA, etc.
    by transmitting radio signals comprising Voice communica                   The preferred embodiments may be implemented as a
    tion data. The RF module 235 includes a receiver and a                  method, apparatus or article of manufacture using standard
    transmitter to receive and transmit radio signals. The antenna          programming and/or engineering techniques to produce Soft
    240 facilitates the transmission and reception of radio signals.        ware, firmware, hardware, or any combination thereof. The
    Upon receiving radio signals, the RF module 235 may for            65   term “article of manufacture' as used herein refers to code or
    ward and convert the signals to baseband frequency for pro              logic implemented in hardware logic (e.g., an integrated cir
    cessing by the processing unit 210. The processed signals               cuit chip, Field Programmable Gate Array (FPGA), Applica
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 24 of 26


                                                          US 7,580,388 B2
                                  17                                                                      18
    tion Specific Integrated Circuit (ASIC), etc.) or a computer              9. The method of claim8, wherein the information indicat
    readable medium (e.g., magnetic storage medium (e.g., hard              ing the at least one available configuration for transmitting the
    disk drives, floppy disks, tape, etc.), optical storage (CD             second message is included in an extension portion of the first
    ROMs, optical disks, etc.), volatile and non-volatile memory            message.
    devices (e.g., EEPROMs, ROMs, PROMs, RAMs, DRAMs,                         10. The method of claim 1, wherein the first message is
    SRAMs, firmware, programmable logic, etc.).                             received via a dedicated channel.
       Code in the computer readable medium is accessed and                    11. The method of claim 10, wherein the first message is an
    executed by a processor. The code in which preferred embodi             RRC connection setup message.
    ments are implemented may further be accessible through a                  12. The method of claim 1, wherein selecting one of the at
    transmission media or from a file server over a network. In        10   least one available configuration comprises determining the
     Such cases, the article of manufacture in which the code is            size of the second message.
    implemented may comprise a transmission media, Such as a                   13. A method of transmitting control information between
    network transmission line, wireless transmission media, Sig             at least one mobile communication device and a network, the
    nals propagating through space, radio waves, infrared signals,          method comprising:
    etc. Ofcourse, those skilled in the art will recognize that many   15     providing at least one new configuration for transmitting a
    modifications may be made to this configuration without                      message in the at least one mobile communication
    departing from the scope of the present invention, and that the              device, the at least one new configuration comprising at
    article of manufacture may comprise any information bearing                  least one of utilizing an additional channel, utilizing an
    medium known in the art.                                                     increased message block size for an existing channel,
       The logic implementation shown in the figures described                  utilizing a new channel mapping configuration, or uti
    specific operations as occurring in a particular order. In alter             lizing a new message format;
    native implementations, certain of the logic operations may               transmitting a first message from the network to the at least
    be performed in different order, modified or removed and still               one mobile communication device, the first message
    implement preferred embodiments of the present invention.                    including information indicating the at least one new
    Moreover, steps may be added to the above described logic          25        configuration;
    and still conform to implementations of the invention.                    selecting one of the at least one new configuration in the at
       What is claimed is:
                                                                                 least one mobile communication device; and
                                                                              transmitting a second message from the at least one mobile
      1. A method of transmitting control information from a                     communication device to the network utilizing the
    mobile terminal in a network, the method comprising:               30
                                                                                 Selected configuration, the second message including at
      receiving a first message in the mobile terminal, the first                least a portion of the control information,
         message including information indicating at least one                wherein the at least one new configuration is physical
         available configuration for transmitting a second mes                   random access channel (PRACH) information related to
         Sage, the second message including at least a portion of                a common control channel (CCCH) logical channel, the
         the control information;                                      35
                                                                                 information including additional transport format infor
       Selecting one of the at least one available configuration in              mation for the CCCH comprising at least one of a RLC
         the mobile terminal; and                                                (Radio Link Control) size, a transport block size, or
       transmitting the second message from the mobile terminal                  number of transport blocks.
         utilizing the selected configuration,                                14. The method of claim 13, wherein the additional channel
                                                                       40
       wherein the at least one available configuration is physical         comprises a logical channel or a physical channel.
          random access channel (PRACH) information related to                 15. The method of claim 13, wherein the existing channel
          a common control channel (CCCH) logical channel, the              comprises a logical channel or a physical channel.
          information including additional transport format infor              16. The method of claim 13, wherein the new mapping
          mation for the CCCH comprising at least one of a RLC         45   configuration is associated with mapping a logical channel to
          (Radio Link Control) size, a transport block size, or             a physical channel.
          number of transport blocks.                                          17. The method of claim 13, wherein the first message is
       2. The method of claim 1, wherein the at least one available         transmitted via a common channel to a plurality of mobile
    configuration comprises a legacy configuration mode and                 communication devices.
    legacy configuration identity.                                     50     18. The method of claim 17, wherein information indicat
       3. The method of claim 1, wherein the at least one available         ing the at least one new configuration is included in an exten
    configuration comprises a predefined configuration mode and             sion portion of the first message Such that a mobile commu
    a predefined configuration identity.                                    nication device that does not incorporate the at least one new
       4. The method of claim3, wherein the predefined configu              configuration does not interpret the information.
    ration mode comprises at least one of utilizing an additional      55      19. The method of claim 13, wherein the first message is
    channel, utilizing an increased message block size for an               transmitted via a dedicated channel to a specific mobile com
    existing channel, utilizing a new channel mapping configu               munication device.
    ration, or utilizing a new message format.                                 20. The method of claim 19, wherein the first message is an
       5. The method of claim 4, wherein the additional channel             RRC connection setup message.
    comprises a logical channel or a physical channel.                 60      21. The method of claim 13, wherein selecting one of the at
       6. The method of claim 4, wherein the existing channel               least one new configuration comprises determining the size of
    comprises a logical channel or a physical channel.                      the second message.
       7. The method of claim 4, wherein the new channel map                   22. A method of transmitting control information to at least
    ping configuration is associated with mapping a logical chan            one mobile terminal, the method comprising:
    nel to a physical channel.                                         65      transmitting a first message to the at least one mobile
       8. The method of claim 1, wherein the first message is                     terminal, the first message including information indi
    received via a common channel.                                                cating at least one available configuration for transmit
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 25 of 26


                                                           US 7,580,388 B2
                                  19                                                                        20
         ting a second message, the second message including at                      (Radio Link Control) size, a transport block size, or
         least a portion of the control information; and                             number of transport blocks.
       receiving the second message from the at least one mobile               34. The mobile communication device of claim 33,
         terminal, the second message transmitted utilizing one              wherein the at least one available configuration comprises a
         of the at least one available configuration,                        legacy configuration mode and legacy configuration identity.
      wherein the at least one available configuration is physical             35. The mobile communication device of claim 33,
         random access channel (PRACH) information related to                wherein the at least one available configuration comprises a
         a common control channel (CCCH) logical channel, the                predefined configuration mode and a predefined configura
         information including additional transport format infor             tion identity.
         mation for the CCCH comprising at least one of a RLC           10     36. The mobile communication device of claim 35,
          (Radio Link Control) size, a transport block size, or              wherein the predefined configuration mode comprises at least
         number of transport blocks.                                         one of utilizing an additional channel, utilizing an increased
       23. The method of claim 22, wherein the at least one                  message block size for an existing channel, utilizing a new
    available configuration comprises a legacy configuration                 channel mapping configuration, or utilizing a new message
    mode and legacy configuration identity.                             15   format.
       24. The method of claim 22, wherein the at least one                    37. The mobile communication device of claim 36,
    available configuration comprises a predefined configuration             wherein the additional channel comprises a logical channel or
    mode and a predefined configuration identity.                            a physical channel.
       25. The method of claim 24, wherein the predefined con                  38. The mobile communication device of claim 36,
    figuration mode comprises at least one of utilizing an addi              wherein the existing channel comprises a logical channel or a
    tional channel, utilizing an increased message block size for            physical channel.
    an existing channel, utilizing a new channel mapping con                   39. The mobile communication device of claim 36,
    figuration, or utilizing a new message format.                           wherein the new channel mapping configuration is associated
       26. The method of claim 25, wherein the additional channel            with mapping a logical channel to a physical channel.
    comprises a logical channel or a physical channel.                  25
                                                                               40. The mobile communication device of claim 33,
      27. The method of claim 25, wherein the existing channel               wherein the first message is received via a common channel.
    comprises a logical channel or a physical channel.                         41. The mobile communication device of claim 40,
       28. The method of claim 25, wherein the new channel                   wherein the information indicating the at least one available
    mapping configuration is associated with mapping a logical               configuration is included in an extension portion of the first
    channel to a physical channel.                                      30
                                                                             message.
       29. The method of claim 22, wherein the first message is                42. The mobile communication device of claim 33,
    transmitted via a common channel to a plurality of mobile                wherein the first message is received via a dedicated channel.
    terminals.
       30. The method of claim 29, wherein the information indi                43. The mobile communication device of claim 42,
    cating the at least one available configuration is included in an   35   wherein the first message is an RRC connection setup mes
                                                                             Sage.
    extension portion of the first message.                                    44. The mobile communication device of claim 33,
       31. The method of claim 22, wherein the first message is              wherein the processor is configured to select one of the at least
    transmitted via a dedicated channel to a specific mobile ter             one available configuration by determining the size of the
    minal.
       32. The method of claim 31, wherein the first message is an      40   Second message.
     RRC connection setup message.                                              45. A network for transmitting control information to at
       33. A mobile communication device for transmitting con                least one mobile terminal, the network comprising:
    trol information to a network, the mobile communication                     a transmitter configured to transmit a first message to the at
    device comprising:                                                             least one mobile terminal, the first message including
      an RF module configured to receive a first message from           45         information indicating at least one available configura
         the network and to transmit a second message to the                       tion for transmitting a second message;
         network, the first message including information indi                  a receiver configured to receive the second message from
         cating at least one available configuration for transmit                  the at least one mobile terminal, the second message
         ting the second message and the second message includ                     including at least a portion of the control information;
         ing at least a portion of the control information;             50           and
      an antenna configured to receive the first message from the              a controller configured to generate the first message and
         network and to transmit the second message to the net                    process the second message from the at least one mobile
         work;                                                                   terminal, the second message transmitted utilizing one
       a keypad configured to input information from a user;                      of the at least one available configuration,
       a storage unit configured to store information associated        55     wherein the at least one available configuration is physical
          with the at least one available configuration for trans                 random access channel (PRACH) information related to
          mitting the second message;                                             a common control channel (CCCH) logical channel, the
       a display configured to convey information to the user; and                information including additional transport format infor
       a processing unit configured to process the first message,                 mation for the CCCH comprising at least one of a RLC
          Select one of the at least one available configuration and    60        (Radio Link Control) size, a transport block size, or
          transmit the second message utilizing the selected con                  number of transport blocks.
          figuration,                                                          46. The network of claim 45, wherein the at least one
       wherein the at least one available configuration is physical          available configuration comprises a legacy configuration
          random access channel (PRACH) information related to               mode and legacy configuration identity.
          a common control channel (CCCH) logical channel, the          65     47. The network of claim 45, wherein the at least one
          information including additional transport format infor            available configuration comprises a predefined configuration
          mation for the CCCH comprising at least one of a RLC               mode and a predefined configuration identity.
Case 1:20-cv-22051-JEM Document 1-24 Entered on FLSD Docket 05/15/2020 Page 26 of 26


                                                         US 7,580,388 B2
                                  21                                                                     22
       48. The network of claim 47, wherein the predefined con               56. The method of claim 1, wherein the first or second
    figuration mode comprises at least one of utilizing an addi            message is a RRC (Radio Resource Control) message.
    tional channel, utilizing an increased message block size for            57. The method of claim 56, wherein the RRC message is
    an existing channel, utilizing a new channel mapping con               associated with a signaling radio bearer 0 (SRB0).
    figuration, or utilizing a new message format.                           58. The method of claim 13, wherein at least the first or
      49. The network of claim 48, wherein the additional chan             second message is a RRC (Radio Resource Control) message.
    nel comprises a logical channel or a physical channel.                   59. The method of claim 58, wherein the RRC message is
       50. The network of claim 48, wherein the existing channel           associated with a signaling radio bearer 0 (SRB0).
    comprises a logical channel or a physical channel.                       60. The method of claim 22, wherein at least the first or
      51. The network of claim 48, wherein the new channel            10   second message is a RRC (Radio Resource Control) message.
    mapping configuration is associated with mapping a logical               61. The method of claim 60, wherein the RRC message is
    channel to a physical channel.                                         associated with a signaling radio bearer 0 (SRB0).
       52. The network of claim 45, wherein the first message is             62. The mobile communication device of claim 33,
    transmitted via a common channel to a plurality of mobile              wherein at least the first or second message is a RRC (Radio
    terminals.                                                        15   Resource Control) message.
      53. The network of claim 52, wherein the information                   63. The mobile communication device of claim 62,
    indicating the at least one available configuration is included        wherein the RRC message is associated with a signaling radio
    in an extension portion of the first message.                          bearer 0 (SRB0).
                                                                             64. The network of claim 45, wherein at least the first or
       54. The network of claim 37, wherein the first message is           second message Is a RRC (Radio Resource Control) message.
    transmitted via a dedicated channel to a specific mobile ter             65. The network of claim 64, wherein the RRC message is
    minal.
                                                                           associated with a signaling radio bearer 0 (SRB0).
      55. The network of claim 54, wherein the first message is
    an RRC connection setup message.                                                             k   k   k    k   k
